Exhibit 10.1

Execution Copy


AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER


This AMENDMENT NO. 1 TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of February 3, 2015, is entered into by and among EBIX, INC., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower party hereto
as guarantors (the “Guarantors” and collectively with the Borrower, the “Credit
Parties”) under the Credit Agreement (defined below), each Lender under the
Credit Agreement that is a party hereto, FIFTH THIRD BANK as a joining lender
(the “Joining Lender”) and REGIONS BANK, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent.


63740895_3
RECITALS
WHEREAS, the Borrower, certain of the Guarantors, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
August 5, 2014 (as amended hereby and as further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders have extended a revolving credit facility to the
Borrower;
WHEREAS, the Borrower and/or certain of its Subsidiaries entered into (a) that
certain Share Purchase Agreement pursuant to which Ebix Consulting, Inc., a
Delaware corporation and subsidiary of the Borrower, acquired all of the equity
of Vertex, Incorporated (the “Vertex Acquisition”), (b) that certain Business
Transfer Agreement pursuant to which Ebix Software India Pvt. Ltd., a subsidiary
of the Borrower, acquired certain assets from i3 Pvt. Ltd. (the “Ebix India
Acquisition”), (c) that certain Asset Purchase Agreement pursuant to which the
Borrower acquired certain assets from DCM Group Inc. (the “DCM Acquisition”),
and (d) that certain Membership Interest Purchase Agreement pursuant to which
Ebix Software India Pvt. Ltd. acquired all of the ownership interests of
Oakstone Publishing, LLC (the “Oakstone Acquisition”, and collectively with the
Vertex Acquisition, the Ebix India Acquisition and the DCM Acquisition, the
“Specified Acquisitions”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders waive certain requirements under the Credit Agreement with
respect to the Specified Acquisitions as more fully described below;
WHEREAS, the Borrower has also requested that (a) the Credit Agreement be
amended, as provided herein, to increase the maximum amount by which the
Aggregate Revolving Commitments may be increased pursuant to Section 2.1(c)(i)
to $90,000,000 and (b) the Aggregate Revolving Commitments be increased by
$40,000,000 by certain Lenders and the Joining Lender (which increase shall
constitute usage of the increase to Section 2.1(c)(i) of the Credit Agreement);
WHEREAS, the Lenders party hereto (including the Joining Lender) have agreed to
provide the requested waivers and amendments on the terms and conditions
contained in this Amendment;
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement,
as amended by this Amendment.
2.Amendments to Credit Agreement. Subject to the terms and conditions hereof and
with effect from and after the Amendment Effective Date (defined below), the
Credit Agreement is hereby amended as follows:
(a)The definition of “Change of Control” contained in Section 1.1 of the Credit
Agreement is hereby amended by deleting the following parenthetical found in
clause (b) of such definition in its entirety:
“(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or




--------------------------------------------------------------------------------

Exhibit 10.1

threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors)”.
(b)Section 2.1(c)(i) of the Credit Agreement shall be amended by deleting the
reference to $50,000,000 contained therein and replacing such amount with
$90,000,000.
(c)Appendix A to the Credit Agreement is hereby deleted in its entirety and
replaced with a revised Appendix A attached as Annex I hereto, so that the
Revolving Commitment of each Lender (including the Joining Lender) shall be as
set forth on such amended Appendix A.
For the avoidance of doubt, the increase of the Aggregate Revolving Commitments
provided hereunder and set forth in the revised Appendix A to the Credit
Agreement shall constitute usage of the available increase in the Aggregate
Revolving Commitments pursuant to Section 2.1(c)(i) of the Credit Agreement,
after giving effect to the amendment set forth in clause (b) above.
3.Waiver of Specified Default. In reliance upon the representations, warranties
and covenants of the Borrower and each other Credit Party contained in this
Amendment, and subject to the effectiveness and the terms and conditions of this
Amendment, including, without limitation, those set forth in Section 7 hereof,
as of the Amendment Effective Date, the undersigned Lenders hereby waive (a) the
requirements contained in Section 8.5 of the Credit Agreement and the definition
of “Permitted Acquisition” in Section 1.1 of the Credit Agreement, that the
Borrower provide prior notice to the Administrative Agent and the Lenders of
each of the Specified Acquisitions and deliver a certificate to the
Administrative Agent, signed by an Authorized Officer of the Borrower, not fewer
than two Business Days prior to the consummation of each Specified Acquisition,
in the case of clauses (b), (d) and (e) of the definition of Permitted
Acquisition, and no later than substantially simultaneously with the
consummation of each Specified Acquisition, in the case of clauses (c), (f) and
(g) of the definition of Permitted Acquisition, certifying, in each case, that
the requirements in the definition of Permitted Acquisition had been satisfied
with respect to the applicable Specified Acquisition (the “Required
Certificates”), and (b) any Default or Event of Default that may have resulted
from the failure to provide notice of the Specified Acquisitions or the Required
Certificates within the time periods required under the definition of Permitted
Acquisition.
4.Joinder of Joining Lenders. By its execution of this Amendment, the Joining
Lender hereby confirms and agrees that, on and after the date this Amendment
becomes effective pursuant to Section 7 below (the “Amendment Effective Date”),
it shall be and become a party to the Credit Agreement as a Lender, shall have
all of the rights and be obligated to perform all of the obligations of a Lender
thereunder and its Revolving Commitments shall be as set forth on Annex I
attached hereto. The Joining Lender further (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Amendment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement, which
such consents shall be deemed provided, to the extent required, by each Person
that executes this Amendment), (iii) from and after the date hereof, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and shall
have the obligations of a Lender thereunder, and (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into the Credit Agreement on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any other Lender, agent or arranger; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
5.Representations and Warranties. Each of the Borrower and each of the other
Credit Parties, by its execution of this Amendment, hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)the execution, delivery and performance by each Credit Party of this
Amendment have been duly authorized by all necessary corporate or other
organizational action and do not and will not (i) violate in any material
respect the terms of any of the Credit Parties’ Organizational Documents; (ii)
except as could not reasonably be expected to have a Material Adverse Effect,
conflict with, result in a breach of or constitute (with due notice or




--------------------------------------------------------------------------------

Exhibit 10.1

lapse of time or both) a default under any other Contractual Obligations of any
Credit Party, (iii) result in or require the creation of any Lien upon any of
the properties or assets of any Credit Party (other than Liens created under any
of the Credit Documents in favor of the Collateral Agent for the benefit of the
holders of the Obligations), or (iv) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party;
(b)this Amendment has been duly executed and delivered by each Credit Party, and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
may be limited by Debtor Relief Laws or by equitable principles relating to
enforceability;
(c)the representations and warranties of each Credit Party contained in Section
6 of the Credit Agreement and in each other Credit Document are true and correct
in all material respects on and as of the Amendment Effective Date, except to
the extent that such representations and warranties specifically relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this clause
(c), the representations and warranties contained in Sections 6.7(a) and (b) of
the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 7.1(b) and (a) of the Credit Agreement,
respectively; and
(d)after the effectiveness of this Amendment (including each of the waivers set
forth in Section 3 above) on the Amendment Effective Date and the increase of
the Aggregate Revolving Commitments set forth herein, no Default has occurred
and is continuing.
6.Reallocation, Assignments and Payments. Simultaneously with the Amendment
Effective Date, the parties hereby agree that (a) the Revolving Commitments
shall be as set forth on the revised Appendix A attached hereto as Annex I, (b)
each Lender having a Revolving Commitment immediately prior to the increase
provided herein will automatically and without further act be deemed to have
assigned to each Revolving Credit Increase Lender in respect of such increase,
and each such Revolving Credit Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
under the Credit Agreement in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
under the Credit Agreement in Letters of Credit and (ii) participations under
the Credit Agreement in Swingline Loans, will, in each case, equal each Lender’s
Revolving Commitment Percentage (after giving effect to such increase), all as
provided further in Section 2.1(c)(ix) of the Credit Agreement and (c) if, on
the Amendment Effective Date there are any Revolving Loans outstanding, the
Lenders (including the Joining Lender) shall make such payments among themselves
as the Administrative Agent may reasonably request to the extent necessary to
keep the outstanding Revolving Loans ratable with the revised Revolving
Commitment Percentages arising from such increase, and the Borrower shall pay to
the applicable Lenders any amounts required to be paid pursuant to Section
3.1(c) of the Credit Agreement in connection with such payments among the
Lenders as if such payments were effected by prepayments of Revolving Loans.
7.Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
(a)the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:
(i)counterparts of this Amendment, duly executed by each Credit Party, the
Administrative Agent, the Required Lenders (prior to giving effect to this
Amendment) and the Joining Lender;
(ii)executed copies of the Required Certificates for each Specified Acquisition;
and
(iii)an executed copy of a certificate of the Borrower dated as of the date
hereof signed by an Authorized Officer of the Borrower certifying and attaching
the resolutions adopted by the Borrower and each Guarantor approving or
consenting to the increase in the Aggregate Revolving Commitments provided by
this Amendment;
(b)(i) each of Ebix Consulting, Inc., and Vertex, Incorporated shall have
delivered Guaranty Joinder Agreements, Security Joinder Agreements and Pledge
Joinder Agreements, to the extent applicable, as required by Section 7.11 of the
Credit Agreement, (ii) the Borrower shall have delivered a Pledge Agreement
Supplement with respect to its interest in Ebix Consulting, Inc., and (iii) the
Administrative Agent shall have received all other documents required pursuant
to Section 7.11, to the extent applicable, with respect to the Specified
Acquisitions, including, without limitation, all certificated Equity Interests
with accompanying stock powers for any new Subsidiary acquired pursuant to a
Specified Acquisition;




--------------------------------------------------------------------------------

Exhibit 10.1

(c)after giving effect to this Amendment (and giving effect to any Credit
Extension to occur substantially simultaneously with such effectiveness and the
increase in the Aggregate Revolving Commitments), as of the Amendment Effective
Date, no Default or Event of Default shall have occurred and be continuing; and
(d)after giving effect to this Amendment, the Borrower shall be in compliance,
on a pro forma basis (as provided in Section 1.3 of the Credit Agreement) with
the financial covenants set forth in Section 8.7 of the Credit Agreement as of
the Amendment Effective Date;
(e)all fees and expenses payable to the Administrative Agent (including the fees
and expenses of counsel to the Administrative Agent to the extent invoiced prior
to the date hereof) shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
8.Reaffirmation. Each Credit Party (a) acknowledges and consents to all of the
terms and conditions of this Amendment, (b) affirms all of its obligations under
the Credit Documents, and (c) agrees that this Amendment and all documents
executed in connection herewith do not operate to reduce or discharge any Credit
Party’s obligations under the Credit Documents.
9.Miscellaneous.
(a)Nothing in this Amendment is intended (or shall be construed) to constitute
the consent of the Administrative Agent or any Lender to any other transaction
or the waiver by the Administrative Agent or any Lender of any Default or Event
of Default, except as expressly provided herein.
(b)Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement and each other Credit Document are and shall remain in full
force and effect. All references in any Credit Document to the “Credit
Agreement” or “this Agreement” (or similar terms intended to reference the
Credit Agreement) shall henceforth refer to the Credit Agreement as amended by
this Amendment. This Amendment shall be deemed incorporated into, and a part of,
the Credit Agreement.
(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto, each other Lender and each other Credit Party, and their respective
successors and assigns.
(d)THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 11.13 AND 11.14 OF
THE CREDIT AGREEMENT RELATING TO GOVERNING LAW, VENUE AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.
(e)This Amendment may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Amendment and the other Credit Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 7, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties required to be
a party hereto. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
may not be amended except in accordance with the provisions of Section 11.4 of
the Credit Agreement.
(f)If any provision of this Amendment or the other Credit Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment and the other
Credit Documents shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
(g)The Borrower agrees to pay, in accordance with and subject to the limitations
in Section 11.2 of the Credit Agreement, all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
in connection with the preparation, execution, delivery, administration of this
Amendment and the other instruments and documents to be delivered hereunder.
(h)This Amendment shall constitute a “Credit Document” under and as defined in
the Credit Agreement.
[Signature Pages Follow.]








--------------------------------------------------------------------------------

Exhibit 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
EBIX, INC., as the Borrower
 
 
By:
/s/ Robin Raina
Name:
Robin Raina
Title:
President and CEO



Guarantors:
Ebix.com, International, Inc., as a Guarantor

By:
Name:
Title:



ebix Consulting, inc., as a Guarantor
By:
Name:
Title:



vertex, incorporated, as a Guarantor
By:
Name:
Title:



ADMINISTRATIVE AGENT
AND COLLATERAL AGENT:
REGIONS BANK, as Administrative Agent and Collateral Agent

By:
Name:
Title:



EBIX, Inc.
Signature Pages
Amendment No.1 to Credit Agreement and Waiver






--------------------------------------------------------------------------------

Exhibit 10.1

LENDERS:
REGIONS BANK,

as a Lender, the Issuing Bank and the Swingline Lender
By:
Name:
Title:



MUFG UNION BANK, N.A.,
as a Lender
By:
Name:
Title:



SILICON VALLEY BANK,
as a Lender
By:
Name:
Title:

FIFTH THIRD BANK,
as the Joining Lender
By:
Name:
Title:





















EBIX, Inc.
Signature Pages
Amendment No.1 to Credit Agreement and Waiver




--------------------------------------------------------------------------------

Exhibit 10.1



Annex I
(to Amendment No. 1 to Credit Agreement and Waiver)


Appendix A - Lenders, Revolving Commitments and Revolving Commitment Percentages


Lender
Revolving Commitment Percentage
Regions Bank
39.473684210%
MUFG Union Bank, N.A.
26.315789474%
Silicon Valley Bank
$40,000,000.00
21.052631579%
Fifth Third Bank
$25,000,000.00
13.157894737%
Totals
$190,000,000.00
100.000000000%







